In this case, the Judges were all clearly of opinion, that the marriage of John Jonah Murrell, and birth of a child, gave him a conditional estate in fee in the land in question at the common law, And his having conveyed the same away during the life of such child, barred the remainder-man, and all claiming under him; and consequently, vested a good estate in fee in Matherws the defendant.
Judgment for the plaintiff.
All the Judges present.
*399M. B. The statute 13 Edward I. creating perpetuities by estates tail is not in force in this country, consequently what would make an estate tail in England, is a conditional fee in South Carolina, which is alienable on the donee’s having lawful issue.